DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed in claim 17, it is not clear as to what claimed “the first to third pixels have a first color”. The first to third pixel that means including the second pixel. How the first to the third pixel in the same row having the same color. In Bayer pattern, the first and the third pixel have the same color, but the second pixel must have different color. It does not make any sense. It is unclear what subject matter the Applicant is claiming the therefore rendering the claim indefinite. 
For the art rejection, the Examiner interprets “the first to third pixels” as “the first and the third pixels” as best understanding. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitta et al. (“Nitta”, US 2005/0195304).

Regarding claim 17, Nitta discloses an image sensing system comprising: 
a pixel array including a first pixel, a second pixel, and a third pixel arranged in a same row, wherein the first and third pixels have a first color, the first to third pixels are configured to generate a first to third pixel signals, respectively (Nitta: see figs. 1, 8, 11 and pars. [0044], wherein a pixel array 12 includes pixel 11-11, pixel 11-12 and pixel 11-13 arranged in the same row, wherein the pixel 11-11 and pixel 11-13 has a green color, the pixel 11-11 to 11-13 are configured to generate a first to third pixel signal, respectively); 
an analog-to-digital converter (ADC) circuit including a first ADC, a second ADC, and a third ADC, wherein the first to third ADCs are configured to generate first to third pixel data based on the first to third pixel signals, respectively, each of the first to third pixel data sequentially includes first to N-th bits, and N is natural number (Nitta: see figs. 1, 8, 11 and pars. [0054], [0061]-[0062], [0088], wherein ADCs 23-1 to 23-m includes a first ADC 23-1, a second ADC 23-2, and a third ADC 23-3, wherein the first to third ADCs are configured to generate first to third pixel data based on the first to third pixel signals, respectively, each of the first to third pixel data sequentially includes first to N-th bits, and N is natural number ); and 
an average calculator including a first adder, wherein the first adder is configured to generate a first average data by summing the first to N-th bits of the first pixel data, the first to N-th bits of the second pixel data, and the first to N-th bits of the third pixel data, respectively (Nitta: see fig. 10 and par. [0114], note that a digital adder 72 configures to generate an average data by summing the first to N-th bits of the first pixel data of the first column in output line 17A, the first to N-th bits of the second pixel data of the second column in output line 17A, the first to N-th bits of the third pixel data in output line 17B. Clearly, the digital adder 72 adds the digital signals output from the first pixel data to the third pixel data based on output lines 17A and 17B).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes:
“an average calculator including a first adder and a second adder, wherein the first adder is configured to generate a first average data by a first sum operation summing the first to N-th bits of the first pixel data and the first to N-th bits of the third pixel data, respectively, and the second adder is configured to generate a second average data by a second sum operation summing the first to N-th bits of the second pixel data and the first to N-th bits of the fourth pixel data, respectively, wherein the average calculator is configured to output first to N-th average bits of the first average data and first to N-th average bits of the second average data, in parallel.”

Regarding independent claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 10 that includes:
“an average calculator including a first adder and a second adder, wherein the first adder is configured to generate a first average data by a first sum operation summing the first to N-th bits of the first pixel data and the first to N-th bits of the third pixel data, respectively, and the second adder is configured to generate a second average data by a second sum operation summing the first to N-th bits of the second pixel data and the first to N-th bits of the fourth pixel data, respectively, wherein the average calculator is configured to output first to N-th average bits of the first average data and first to N-th average bits of the second average data, in parallel.”

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697            

/LIN YE/Supervisory Patent Examiner, Art Unit 2697